DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended as per Applicant’s amendment filed on February 18, 2021.  No claims have been canceled.  Claims 11-15 are newly added.  Claims 1-15 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to independent claim 12, the preamble indicates that the claim is directed to an apparatus.  However, claim 12 also recites a method.  Consequently, claim 12 overlaps two statutory categories of subject matter, whereas 35 USC 101 requires that claims are directed to only one of the four categories of statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 12, because claim 12 overlaps two statutory categories of subject matter, claim 12 also fails to particularly point out and distinctly claim what Applicant regards as his invention.  For compact prosecution purposes, Examiner will assume that claim 12 is directed to an apparatus.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2013/0201172 A1, Published August 8, 2013) in view of Kishi (US 2017/0316741 A1, Published November 2, 2017).
As to claim 1, Jeong discloses a pixel circuit comprising: 

a control terminal of the fourth transistor is configured to input a first scanning signal (Jeong at Fig. 10, gate of transistor T16 is connected to scanning signal S(n-1)); 
a first electrode of the fourth transistor is connected to a second electrode of the third transistor, a control terminal of the first transistor and a terminal of the first capacitor (Jeong at Fig. 10, node ND11 where transistor T16, transistor T13, and first terminal of storage capacitor Cst are connected);… 
a control terminal of the fifth transistor is configured to input a light-emitting control signal (Jeong at Fig. 10, emission control line EMn is connected to gate of transistor T14), and a first electrode of the fifth transistor is configured to input a first voltage supply (Jeong at Fig. 10, ELVDD is connected to first electrode of T14); 
a second electrode of the fourth transistor is configured to input a reference voltage (Jeong at Fig. 10, second electrode of T16 receives Vvar which is analogous to a reference voltage), and 
the second electrode of the fourth transistor is connected to a second electrode of the seventh transistor (Jeong at Fig. 10, second electrode of transistor T16 is connected to second electrode of transistor T17); 
a control terminal of the second transistor is configured to input a second scanning signal (Jeong at Fig. 10, gate of transistor T12 receives scanning signal S(n)), and 

a control terminal of the third transistor is configured to input the second scanning signal (Jeong at Fig. 10, gate of T12 receives scanning signal S(n), and 
a first electrode of the third transistor is connected to a second electrode of the first transistor and a first electrode of the sixth transistor (Jeong at Fig. 10, node ND12 where first electrode of T13 is connected to second electrode of T11 and first electrode of transistor T15); 
a control terminal of the sixth transistor is configured to input the light-emitting control signal (Jeong at Fig. 10, gate of T6 is connected to emission control line EMn), and 
a second electrode of the sixth transistor is connected to a first electrode of the seventh transistor (Jeong at Fig. 10, node ND14 where second electrode of T15 is connected to first electrode of T17); 
a control terminal of the seventh transistor is configured to input the first scanning signal (Jeong at Fig. 10, gate of T17 is connected to scanning signal S(n-1)), and 
the first electrode of the seventh transistor is connected to an input terminal of the organic light-emitting diode (Jeong at Fig. 10, node ND14 where first electrode of T17 is connected to anode of OLED); 
an output terminal of the organic light-emitting diode is configured to input a second voltage supply (Jeong at Fig. 10, cathode of OLED is connected to ELVSS). 
While Jeong does disclose that a second electrode of the second transistor, a second electrode of the fifth transistor, and a first electrode of the first transistor are 
However, Kishi does disclose that that another terminal of the first capacitor is connected to the common node of the second electrode of the second transistor, the second electrode of the fifth transistor and the first electrode of the first transistor (Kishi at Fig. 4, in particular, node B where TFTs 11, 13, 15, and threshold holding capacitor 19 are connected).1
Kishi also discloses that the second electrode of the second transistor being coupled to a gate of the first transistor via the first capacitor (Kishi at Fig. 4 teaches that the second electrode of TFT 15 is coupled to a gate of TFT 11 via holding capacitor 19).
Jeong discloses a base OLED display device upon which the claimed invention is an improvement.  Kishi discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to either modify or add to Jeong the teachings of Kishi for the predictable result of providing the threshold holding capacitor in an appropriate position, it is possible to achieve a voltage-following effect to deal with an IR drop caused by the locations of the pixel circuits, so that the 
As to claim 2, the combination of Jeong and Kishi discloses the pixel circuit of claim 1, wherein the first transistor, the second transistor, the third transistor, the fourth transistor, the fifth transistor, the sixth transistor and the seventh transistor are p-type transistors (Jeong at Fig. 10 depicts p-type transistors; ¶ [0106] discloses “For better understanding and ease of description, the transistors will be assumed to be PMOS transistors”).2 
As to claim 3, the combination of Jeong and Kishi discloses the pixel circuit of claim 2, wherein the reference voltage is lower than the second voltage supply (Jeong at Fig. 10, Vvar; ¶ [0049] discloses “the variable voltage (Vvar) can be set to be equal to or less than the second power source voltage (ELVSS) depending on a predetermined period”). 
As to claim 4, the combination of Jeong and Kishi discloses a display apparatus (Jeong at Fig. 2, in particular), comprising the pixel circuit of claim 1 (See rejection of claim 1 above). 
As to claim 5 the combination of Jeong and Kishi disclose a driving method of the pixel circuit of claim 1 (See rejection of claim 1 above), comprising: 
in an initializing phase, setting the first scanning signal to be a low level signal, and setting the second scanning signal to be a high level signal (Jeong at Fig. 13, time t1 to time t2); 

in a storing phase, setting the first scanning signal and the light-emitting control signal to be high level signals, and setting the second scanning signal to be a low level signal (Jeong at Fig. 13, time t3 to time t4); 
writing a compensating voltage into the first capacitor by the data voltage (Kishi at Fig. 4, threshold holding capacitor 10 is charged when transistor T15 is turned on, i.e. Jeong at Fig. 13; ¶ [0127], [0130]); 
in a light emitting phase, setting the first scanning signal and the second scanning signal to be high level signals, and setting the light-emitting control signal to be a low level signal (Jeong at Fig. 13, time after t5); 
applying the first voltage supply to the organic light-emitting diode, to make the organic light-emitting diode emit light (Jeong at Figs., 10, 13; ¶ [0129]-[0130]). 
Jeong discloses a base OLED display device upon which the claimed invention is an improvement.  Kishi discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to either modify or add to Jeong the teachings of Kishi for the predictable result of providing the threshold holding capacitor in an appropriate position, it is possible to achieve a voltage-following effect to deal with an IR drop caused by the locations of the pixel circuits, so that the difference in luminance due to an IR drop can be reduced significantly, and reduction in display quality can be suppressed (Kishi at ¶ [0048]).  
As to claim 6, the combination of Jeong and Kishi discloses the driving method of claim 5, wherein at the initializing phase, the light-emitting control signal is a high level signal (Jeong at Fig. 13, time t1 to time t2). 
As to claim 7, the combination of Jeong and Kishi discloses the driving method of claim 5, wherein at the initializing phase, the light-emitting control signal is a low level signal (Jeong at Fig. 13, time t1 to time t2.  Examiner takes an official notice that NMOS and PMOS transistors in logic circuits are well-known in the art, and hence, obvious for a person or ordinary skill to provide for the well-known purpose of triggering turn-on based on a low level signal. MPEP 2144.03). 
As to claim 11, the combination of Jeong and Kishi discloses the pixel circuit of claim 1 wherein when the second transistor is turned on, a data voltage applied to the gate terminal of the first transistor through the second electrode of the second transistor (Kishi at Fig. 4, TFT 15).
Jeong discloses a base OLED display device upon which the claimed invention is an improvement.  Kishi discloses a comparable OLED display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of invention to either modify or add to Jeong the teachings of Kishi for the predictable result of providing the threshold holding capacitor in an appropriate position, it is possible to achieve a voltage-following effect to deal with an IR drop caused by the locations of the pixel circuits, so that the difference in luminance due to an IR drop can be reduced significantly, and reduction in display quality can be suppressed (Kishi at ¶ [0048]).  
As to claim 12, this claim is a pixel circuit whose scope is similar to claim 1.  Therefore, this claim is rejected under the same grounds as claim 1.

Response to Arguments
Applicant's arguments filed with respect to claims 1-15 have been fully considered but they are not persuasive. The newly added subject matter to claim 1 is taught by Kishi as indicated above in the substantive rejection of the claims.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu (CN 206541596, Published October 3, 2017) is made of record for its relevance to claim 1 by its disclosure of the following pixel circuit at Fig. 1:

    PNG
    media_image1.png
    519
    489
    media_image1.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


02/24/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Ma (US 2017/0169761 A1, Published June 15, 2017) at Fig. 3a, in particular.
        2 See also Kishi at